DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 02/18/2022 in response to the Non-Final Rejection mailed on 11/23/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 54 and 55 are cancelled.
4.	New claims 92-94 are added.
5.	Claims 1-6, 9, 11-12, 15, 47-48, 50, and 91-94 are pending.
6.	Applicant’s remarks filed on 02/18/2022 in response to the Non-Final Rejection mailed on 11/23/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Drawings/Specification
7.	The objections to the Drawings and Specification under 37 CFR 1.821-1.825 is withdrawn in view of applicants’ filing of a sequence listing and amendments to the specification to incorporate appropriate sequence identifiers.
Claim Rejections - 35 USC § 112(a)
8.	The written description rejection of claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “a nuclease selected from the group consisting of a CRISPR nuclease, a TALEN, a meganuclease, and a Zinc Finger nuclease” and to cancel claims 54 and 55. 
9.	The scope of enablement rejection of claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55, and 91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “a nuclease selected from the group consisting of a CRISPR nuclease, a TALEN, a meganuclease, and a Zinc Finger nuclease” and to cancel claims 54 and 55. 
Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-6, 9, 11-12, 15, 47-48, 50, 54-55 and 91 under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication 2016/0208243, priority to 06/18/2015; cited on PTO-892 mailed 11/23/2021) is withdrawn in favor of the new rejection set forth below in view of applicants’ amendment to the claims to recite “a targeting sequence in reverse orientation with respect to the exogenous DNA sequence” and in view of applicants’ amendment to the claims to cancel claims 54 and 55.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-6, 9, 11-12, 15, 47-48, 50, 91, and 93-94 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0208243, priority to 06/18/2015; cited on PTO-892 mailed 11/23/2021) in view of Maresca et al. (Genome Research, 2013; 06/20/2019).  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
13.	As amended, claims 1-6, 9, 11-12, 15 and 93-94 are drawn to a method of integrating an exogenous DNA sequence into a target nucleic acid sequence in a genome of a non-dividing cell comprising contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a target sequence in reverse orientation with respect to the exogenous DNA sequence, a complementary strand oligonucleotide homologous to the target sequence, and a nuclease selected from the group consisting of a CRISPR nuclease, a TALEN, a meganuclease, and a Zinc Finger Nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and both the targeting sequence and the target nucleic acid sequence in the genome are recognized by the nuclease and wherein the target nucleic acid sequence in the genome is no longer present once the exogenous DNA sequence has been integrated into the genome of the non-dividing cell in the correct orientation.
	As amended, claims 47-48, 50, and 54-55 are drawn to a method of treating a genetic disease in a subject in need thereof, wherein the genetic disease results from a mutated gene or a fragment thereof having at least one changed nucleotide compared to a wild-type gene or fragment thereof, the method comprising contacting at least one cell of the subject with a composition comprising a targeting construct comprising a DNA sequence homologous to the wild-type gene or fragment thereof and a target sequence in reverse orientation with respect to the DNA sequence homologous to the wild-type gene or fragment thereof, a complementary strand oligonucleotide homologous to the target sequence, and a nuclease selected from the group consisting of a CRISPR nuclease, a TALEN, a meganuclease, and a Zinc Finger Nuclease, wherein both the target sequence and a target nucleic acid sequence in the subject’s genome are recognized by the nuclease, wherein the mutated gene or fragment thereof is replaced with the DNA sequence homologous to the wild-type gene, or fragment thereof, wherein the target nucleic acid sequence is no longer present once the mutated gene or fragment thereof is replaced with the wild-type gene or fragment thereof in the correct orientation.
	As amended, claim 91 is drawn to a method of altering a DNA sequence comprising contacting the DNA sequence with a targeting construct comprising an exogenous DNA sequence and a targeting sequence in reverse orientation with respect to the exogenous DNA sequence, a complementary strand oligonucleotide homologous to the target sequence, and a nuclease selected from the group consisting of a CRISPR nuclease, a TALEN, a meganuclease, and a Zinc Finger Nuclase, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the DNA sequence and both the target sequence and a target nucleic acid sequence in the DNA sequence are recognized by the nuclease, wherein the target nucleic acid sequence in the DNA sequence is no longer present once the exogenous DNA sequence has been integrated into the DNA sequence in the correct orientation.
14.	With respect to claim 1, Zhang et al. teach a method of integrating an exogenous DNA sequence into a genome of non-dividing cell comprising contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease [see Abstract; paragraphs 0015, 0035, 0952, 1427-1428].  Zhang et al. teach the method wherein the targeting sequence is specifically cleaved by the nuclease, and teach the method wherein the targeting sequence is no longer present once the mutated gene or fragment thereof is replaced with the wildtype gene or fragment thereof in the correct orientation [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].  Zhang et al. further teach the method wherein the integration of the DNA insert is facilitated by non-homologous end joining (NHEJ) based gene insertion mechanisms [see paragraph 0015].
	With respect to claim 2, Zhang et al. teach the method wherein the exogenous DNA sequence corrects a mutation in the genome of the non-dividing cell [see Abstract; paragraphs 0015, 0035, 0221-0223, 0952, 1393, 1427-1428].
	With respect to claim 3, Zhang et al. teach the method wherein the exogenous DNA sequence causes a mutation in the genome of the non-dividing cell [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 4, Zhang et al. teach the method wherein the mutation is selected from a missense, nonsense, silent, insertion, and deletion [see paragraphs 0632, 0920, and 1393].
	With respect to claim 5, Zhang et al. teach the method wherein the nuclease is a CRISPR nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 6, Zhang et al. teach the method wherein the CRISPR nuclease is selected from Cas9, Cas3, Cpf1, C2c2, C2C1 [see paragraphs 0011 and 0206].
	With respect to claim 9, Zhang et al. teach the method wherein the non-dividing cell comprises a complete differentiated cell (terminally) [see paragraph 1418].
	With respect claim 11, Zhang et al. teach the method wherein the targeting construct, the complementary strand oligonucleotide, and a polynucleotide encoding the nuclease are contained in a lentiviral, retroviral, or an adeno or adeno-associated viral vectors [see paragraphs 0514, 0952].
	With respect to claim 12, Zhang et al. teach the method wherein the targeting sequence is specifically cleaved by the nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].
	With respect to claim 15, Zhang et al. teach the method wherein the non-dividing cell is lymphocytes, monocytes, neutrophils, eosinophils, basophils, endothelial, epithelial, hepatocytes, platelets, and neurons [see paragraphs 0656, 1035, 1054, 1355, 1375].
	With respect to claim 47, Zhang et al. teach a method for treating a genetic disease in a subject in need thereof, wherein the genetic disease results from a mutated gene having at least one changed nucleotide compared to a wild type gene, wherein the method comprises contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease [see Abstract; paragraphs 0015, 0035, 0221, 0378, 0398, 0952, 1427-1428].  Zhang et al. teach the method wherein the targeting sequence is specifically cleaved by the nuclease, and teach the method wherein the targeting sequence is no longer present once the mutated gene or fragment thereof is replaced with the wildtype gene or fragment thereof in the correct orientation [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].  Zhang et al. further teach the method wherein the integration of the DNA insert is facilitated by non-homologous end joining (NHEJ) based gene insertion mechanisms [see paragraph 0015].
	With respect to claim 48, Zhang et al. teach the method wherein the mutation is selected from a missense, nonsense, silent, insertion, and deletion [see paragraphs 0632, 0920, and 1393].
	With respect to claim 50, Zhang et al. teach the method wherein the nuclease is a CRISPR nuclease [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428], wherein the CRISPR nuclease is selected from Cas9, Cas3, Cpf1, C2c2, C2C1 [see paragraphs 0011 and 0206].
	With respect to claim 91, Zhang et al. teach a method of altering a DNA sequence into a genome of non-dividing cell comprising contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence, a complementary strand oligonucleotide homologous to the targeting sequence, and a nuclease, wherein the exogenous DNA sequence comprises at least one nucleotide different compared to the genome and the targeting sequence is recognized by the nuclease [see Abstract; paragraphs 0015, 0035, 0952, 1071, 1427-1428].  Zhang et al. teach the method wherein the targeting sequence is specifically cleaved by the nuclease, and teach the method wherein the targeting sequence is no longer present once the mutated gene or fragment thereof is replaced with the wildtype gene or fragment thereof in the correct orientation [see Abstract; paragraphs 0015, 0035, 0221-0223, 0632, 0952, 1393, 1427-1428].  Zhang et al. further teach the method wherein the integration of the DNA insert is facilitated by non-homologous end joining (NHEJ) based gene insertion mechanisms [see paragraph 0015].
	With respect to claim 93, Zhang et al. teach the method wherein the target nucleic acid sequence in the genome is within LMNA [see paragraph 1449].
	With respect to claim 94, Zhang et al. teach wherein there is at least two copies of the targeting sequence with respect to the exogenous DNA sequence within the targeting construct [see paragraphs 0608, 0822, and 1072].
	However, Zhang et al. does not explicitly teach the method wherein the target sequence is in the reverse orientation with respect to the exogenous DNA sequence of claims 1, 47, and 91.
	Maresca et al. teach a method for custom-designed nuclease mediated targeted integration through NHEJ using zinc finger nuclease and TALENs wherein the binding sites for the nuclease were introduced in an altered orientation in the donor plasmid (which would make the target sequence to be in the reverse orientation) and upon doing so achieved precise end joining of the vector in the genomic zinc finger nuclease site [see Abstract; p. 539, column 2; p. 542, column 2].  Maresca et al. further teach that this technique is applicable to non-dividing cells because NHEJ is the predominant pathway for repair of double-stranded breaks in non-dividing cells [see p. 543, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al. and Maresca et al. to generate a targeting construct that is in the opposite orientation with respect to the targeting construct in the methods of Zhang et al. because Zhang et al. teach methods for integrating an exogenous DNA sequence into a genome of non-dividing cell comprising contacting the non-dividing cell with a targeting construct comprising the exogenous DNA sequence and a targeting sequence where the target is replaced and repaired via NHEJ.  Maresca et al. teach a method for custom-designed nuclease mediated targeted integration through NHEJ using zinc finger nuclease and TALENs wherein the binding sites for the nuclease were introduced in an altered orientation in the donor plasmid and upon doing so achieved precise end joining of the vector in the genomic zinc finger nuclease site.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al. and Maresca et al. because Maresca et al. acknowledges that this altered orientation achieves precise end joining of the vector into the genomic target site and NHEJ is the predominant pathway for repair of double-stranded breaks in non-dividing cells.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
15.	Claim 92 is newly rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0208243, priority to 06/18/2015; cited on PTO-892 mailed 11/23/2021) in view of Maresca et al. (Genome Research, 2013; 06/20/2019) as applied to claims 1-6, 9, 11-12, 15, 47-48, 50, 91, and 93-94, and further in view of Ranganathan et al. (Nature Communications, 2014; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to add new claim 92.
16.	The relevant teachings of Zhang et al. and Maresca et al. as applied to claims 1-6, 9, 11-12, 15, 47-48, 50, 91, and 93-94 are set forth above.
	However, the combination of Zhang et al. and Maresca et al. do no teach the method of claim 92, wherein the target nucleic acid sequence in the genome is within MertK.
	Ranganathan et al. teach the use of CRISPR-gRNA constructs for targeting the MertK locus, which is a gene involved with phagocytosis in the retinal pigment epithelium and macrophages and that when mutated causes retinal degeneration [see Abstract; p. 3, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al., Maresca et al. and Ranganathan et al. to target the MertK locus in the methods of Zhang et al. and Maresca et al. because Zhang et al. and Maresca et al. teach methods for treating genetic diseases by targeting a cell with a construct containing an exogenous DNA sequence and nuclease for targeted replacement of the defective gene in the genetic disease.  Ranganathan et al. teach that MertK when mutated causes retinal degeneration and teach successful targeting of the MertK locus with CRISPR-gRNA constructs.  One of ordinary skill in the art desiring to treat a mutation in the MertK locus in a subject having retinal degeneration would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al., Maresca et al. and Ranganathan et al. because Ranganathan et al. acknowledges that CRISPR-gRNA constructs can successfully target the MertK locus.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
17.	Applicants’ remarks filed on 02/18/2022 have been fully considered by the examiner; however, they are rendered moot in view of the new rejections set forth above which are necessitated by applicants’ amendment to the claims.
Conclusion
18.	Status of the claims:
	Claims 1-6, 9, 11-12, 15, 47-48, 50, and 91-94 are pending.
	Claims 1-6, 9, 11-12, 15, 47-48, 50, and 91-94 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656